In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of divorce of the Supreme Court, Kings County, dated January 29, 1979, as, after a nonjury trial, (1) directed the Greenpoint Savings Bank to pay plaintiff $970, plus interest, from a certain account and (2) awarded plaintiff judgment against defendant in the principal sum of $16,788. Case remitted to Special Term for further proceedings consistent herewith and appeal held in abeyance in the interim. In our view what transpired in the course of the trial clearly indicates that the defendant waived any right he may have had to a severance of the financial issues between the parties. We do not disagree with Special Term’s decision to credit plaintiff’s testimony. However, we are unable to determine the evidentiary basis upon which it decided to credit or debit plaintiff with certain sums, while declining to credit or debit her with certain others. Accordingly, we remit to Special Term for a report detailing the evidentiary bases for the awards it made. Damiani, J. P., Gibbons, Margett and Thompson, JJ., concur.